UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6181



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


NAVON MCCRIMMON,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CR-99-391-S, CA-01-3740-S)


Submitted:   April 25, 2002                    Decided:   May 6, 2002


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Navon McCrimmon, Appellant Pro Se. James G. Warwick, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Navon McCrimmon seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C. § 1651 (1994), but

properly construed as a 28 U.S.C.A. § 2255 (West Supp. 2001)

motion.    We have reviewed the record and the district court’s

opinion and find no reversible error.             Accordingly, we deny a

certificate   of   appealability    and     dismiss   the    appeal   on   the

reasoning of the district court.         United States v. McCrimmon, Nos.

CR-99-391-S; CA-01-3740-S (D. Md. Jan. 10, 2002). We dispense with

oral   argument    because   the   facts    and   legal     contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   DISMISSED




                                     2